                                      Thomas E. Meacham, Attorney at La
                                      9500 Prospect Driv
                                      Anchorage, Alaska 9950
                                      Tel: 907-346-1077
                                      Email: tmeacham@gci.ne

                                      Attorney for Proposed Intervenor-Defendan
                                      Matanuska Telephone Association, Inc

                                                                                                              IN THE UNITED STATES DISTRICT COURT
                                                                                                                FOR THE DISTRICT OF ALASK

                                      ALASKA RAILROAD CORPORATION,

                                                                                                    Plaintiff

                                                                                                    vs

                                      FLYING CROWN SUBDIVISION
                                      ADDITION NO. 1 AND ADDITION
                                      NO. 2 PROPERTY OWNERS
                                      ASSOCIATION,
                                                                                                                                                           Case No. 3:20-cv-00232-JM
                                                                                                    Defendant,

                                                                                                    an

                                      ALASKA PIPELINE COMPANY,                                                                                        )
                                      and ENSTAR NATURAL GAS
                                      COMPANY, a division of SEMCO                                                                                    )   [PROPOSED] ORDER
                                      Energy, Inc.                                                                                                    )   GRANTING MOTION OF
                                                                                                                                                      )   INTERVENOR-DEFENDANT
                                                                                        [Proposed                                                     )   APPLICANT MATANUSKA
                                                                                        Intervenor-Defendants,                                        )   TELEPHONE ASSOCIATION,
                                                                                                                                                      )   INC. TO INTERVENE AS OF RIGHT

                                      [PROPOSED] ORDER GRANTING MTA’s MOTIO
                                      TO INTERVENE AS OF RIGH
                                      Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                                                                                                                  Page 1 of 3
 						
           						
                     					
                              					
                                          				
                                                  

                                                      e

                                                           .	
                                                            d			
                                                                   ]		
                                                                         7

                                                                              t

                                                                                   T

                                                                                         ,	
                                                                                               		
                                                                                                    A

                                                                                                         w

                                                                                                              .

                                                                                                                   )

                                                                                                                   )

                                                                                                                   )

                                                                                                                        )

                                                                                                                         )

                                                                                                                         t

                                                                                                                         )

                                                                                                                             N

                                                                                                                             )

                                                                                                                             )

                                                                                                                             )

                                                                                                                             )	
                                                                                                                             )

                                                                                                                             )

                                                                                                                             )

                                                                                                                             )

                                                                                                                             )

                                                                                                                                  )

                                                                                                                                        

                                                                                                                                            K

                                                                                                                                                  

                                                                                                                                                                    

                                                                                                                                                                        K

                                                                                                                                                                              

                                                                                         )
                                       and
                                                                                         )
          MATANUSKA TELEPHONE
          ASSOCIATION, INC.,

                                 [Proposed]                                              )
                                 Intervenor-Defendant.

                  THIS MATTER having come before the Court on the Motion to Intervene as of

          Right or by Permission of Intervenor-Defendant Applicant Matanuska Telephone

          Association, Inc (MTA), and the Court having reviewed and considered

                  1. The Motion to Intervene as of Right or by Permission of Intervenor-Defendant

          Applicant MTA, the attached Memorandum of Law, Declaration of Eric Anderson and

          accompanying Exhibits A through G, and the proposed Answer in Intervention of MTA

                  2. Opposition briefs, declarations and exhibits, if any

                  3. Reply brief of MTA, reply declaration and exhibits, if any;

                  and the Court being otherwise fully advised, it is hereby

          ORDERED and ADJUDGED that Intervenor-Defendant Applicant MTA's Motion to

          Intervene as of Right is GRANTED

                                                                                                  DATED this _____ day of March, 202

                                                                                                  By: ___________________________
                                                                                                  Hon. Joshua M. Kindred
                                                                                                  United States District Court

          [PROPOSED] ORDER GRANTING MTA’s MOTIO
          TO INTERVENE AS OF RIGH
          Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                                                                          Page 2 of 3
 						
 		
                      			
                            T

                                        .									
                                                     N

                                                     )

                                                     )

                                                     )

                                                      )

                                                          )

                                                                						

                                                                           

                                                                                

                                                                                    K

                                                                                             ;

                                                                                                  :

                                                                                                        

                                                                                                            :

                                                                                                                  

                                                                                                                       

                                                                                                                            

                                                                                                                                1

                                                                                                                                     ;

          Presented by:

          Thomas E. Meacham, Attorney at Law
          9500 Prospect Driv
          Anchorage, Alaska 9950
          Phone: (907) 346-107
          Email: tmeacham@gci.ne
          Attorney for Matanuska Telephone Association, Inc.

          Certi cate of Service
          I hereby certify that on March 2, 2021, I led a true, correct and complete copy of the
          foregoing [Proposed] Order with the Clerk of Court for the United States District Court,
          District of Alaska by using the CM/ECF system. Participants in Case No. 3:20-cv-00232-
          JMK who are registered CM/ECF users will be served by the CM/ECF system.

          By: __/S/ Thomas E. Meacham____
          Thomas E. Meacham, Attorney at La
          Alaska Bar No. 7111032




          [PROPOSED] ORDER GRANTING MTA’s MOTIO
          TO INTERVENE AS OF RIGH
          Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                      Page 3 of 3
fi
      

                e

                      

                          7

                               7

                                    t

                                         T

                                               

                                                   w

                                                         

                                                             fi
                                                                  N

                                                                       K

                                                                             

                                                                                  

